UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WCM Focused International Growth Fund (Investor Class: WCMRX) (Institutional Class: WCMIX) SEMI-ANNUAL REPORT October 31, 2011 Table of Contents Fund Expenses 1 Schedule of Investments 3 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 11 Supplemental Information 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the WCM Focused International Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. WCM Focused International Growth Fund FUND EXPENSES – October 31, 2011 (Unaudited) Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees (Investor Class only); and other Fund expenses.The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. These examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from 5/31/11 to 10/31/11 for Institutional class and 8/31/11 to 10/31/11 for Investor class. Actual Expenses The information in the table under the headings “Actual Performance” provides actual account values and actual expenses.You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the appropriate column for your share class, in the row entitled “Expenses Paid during Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the tables under the headings “Hypothetical (5% annual return before expenses)” provides hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (load) or contingent deferred sales charges.Therefore, the information under the headings “Hypothetical (5% annual return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 5/31/11# Ending Account Value 10/31/11 Expenses Paid During Period* 5/31/11 – 10/31/11 Institutional Class Actual Performance Hypothetical (5% annual return before expenses) # Inception date of Institutional Class * Expenses are equal to the Fund’s annualized expense ratio of 1.24% for Institutional Class multiplied by the average account value over the period, multiplied by 154/365 (to reflect the period from inception).The expense ratios reflect an expense waiver.Assumes all dividends and distributions were reinvested. 1 WCM Focused International Growth Fund FUND EXPENSES – October 31, 2011 (Unaudited) Continued Beginning Account Value 8/31/11# Ending Account Value 10/31/11 Expenses Paid During Period* 8/31/11 – 10/31/11 Investor Class Actual Performance Hypothetical (5% annual return before expenses) # Inception date of Investor Class *Expenses are equal to the Fund’s annualized expense ratio of 1.50% for Investor Class multiplied by the average account value over the period, multiplied by 61/365 (to reflect the period from inception).The expense ratios reflect an expense waiver.Assumes all dividends and distributions were reinvested. 2 WCM Focused International Growth Fund Schedule of Investments October 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 87.9% ARGENTINA - 4.4% Arcos Dorados Holdings, Inc. - Cl. A $ BERMUDA - 2.0% Lazard Ltd. - Cl. A BRAZIL - 2.4% Cia de Bebidas das Americas - ADR BRITAIN - 2.1% ARM Holdings PLC - ADR CANADA - 7.4% Canadian National Railway Co. Potash Corp of Saskatchewan, Inc. CHINA - 4.0% Baidu, Inc. - ADR* DENMARK - 8.4% Novo Nordisk A/S - ADR Novozymes A/S - B Shares FRANCE - 6.7% L'Oreal S.A. - ADR LVMH Moet Hennessy Louis Vuitton S.A. - ADR HONG KONG - 5.2% Li & Fung Ltd. - ADR INDIA - 3.1% Infosys Ltd. - ADR ISRAEL - 3.2% Teva Pharmaceutical Industries Ltd. - ADR JAPAN - 2.5% FANUC Corp. MEXICO - 6.4% Coca-Cola Femsa SAB de CV - ADR Wal-Mart de Mexico SAB de CV - ADR 3 WCM Focused International Growth Fund Schedule of Investments October 31, 2011 (Unaudited) Number of Shares Value NETHERLANDS - 3.9% Core Laboratories N.V. $ SWITZERLAND - 20.3% ABB Ltd. - ADR ACE Ltd. 5 Cie Financiere Richemont S.A. - ADR 28 Cie Financiere Richemont S.A. - Cl. A Nestle S.A. - ADR Novartis A.G. - ADR SGS S.A. 21 SGS S.A. - ADR TAIWAN - 4.1% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED STATES - 1.8% Coca-Cola Enterprises, Inc. TOTAL COMMON STOCKS (Cost $45,800,995) SHORT-TERM INVESTMENT - 8.9% Fidelity Institutional Money Market Fund, 0.15%† TOTAL SHORT-TERM INVESTMENT (Cost $4,852,102) TOTAL INVESTMENTS - 96.8% (Cost $50,653,097) Other Assets in Excess of Liabilities - 3.2% TOTAL NET ASSETS - 100% $ ADR - American Depository Receipt. PLC - Public Limited Company. *No dividends paid on security. † The rate quoted is the annualized seven-day yield as of the Fund's period end. See accompanying Notes to Financial Statements. 4 WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of October 31, 2011 (Unaudited) Percent of Security Type/Sector Total Net Assets Common Stocks Consumer Staples 18.4% Consumer Discretionary 14.5% Information Technology 13.4% Industrials 12.5% Health Care 9.8% Materials 8.7% Financials 6.7% Energy 3.9% Total Common Stocks 87.9% Short-Term Investments 8.9% Total Investments 96.8% Other Assets in Excess of Liabilities 3.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 WCM Focused International Growth Fund STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 (Unaudited) ASSETS Investments in securities, at value (cost $50,653,097) $ Receivables: Investment shares sold Dividends and interest Offering costs Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Due to Advisor Shareholder servicing plan fees (Note 7) Distribution fees (Note 8) 39 Fund shares redeemed Fund accounting fees Transfer agent fees Administration fees Custody fees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net Assets $ Investor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ 6 WCM Focused International Growth Fund STATEMENT OF OPERATIONS For the Period May 31, 2011* through October 31, 2011 (Unaudited) Investment Income Dividends (net of foreign withholding taxes of $7,320) $ Interest Total income Expenses Advisory fee Shareholder servicing plan fees (Note 7) Distribution fees (Note 8) 39 Administration fees Transfer agent fees Offering costs Fund accounting fees Registration fees Audit fees Custody fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Trustees fees and expenses Insurance fees Miscellaneous expenses Total expenses Advisory fee waived ) Other expenses waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments Net realized loss on investments ) Net realized gain on foreign currency transactions 4 Net unrealized appreciation on investments Net increase from payments by affiliates (Note 3) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ *Commencement of operations. 7 WCM Focused International Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period May 31, 2011* to October 31, 2011 (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: Operations Net investment loss $ ) Net realized loss on investments ) Net realized gain on foreign currency transactions 4 Net change in unrealized appreciation on investments Net increase from payments by affiliates (Note 3) Net increase in net assets resulting from operations Capital Transactions - Investor Class Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed - Total Investor Class Capital Transactions - Institutional Class Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) Total Institutional Class Net change in net assets from capital transactions Total increase in net assets Net Assets Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions - Investor Class Shares sold Shares reinvested - Shares redeemed - Net increase in Investor Class Capital Share Transactions - Institutional Class Shares sold Shares reinvested - Shares redeemed ) Net increase in Institutional Class Net increase in capital share transactions *Commencement of operations. 1Net of redemption fees of $4,680. 8 WCM Focused International Growth Fund FINANCIAL HIGHLIGHTS - Investor Class Per share operating performance For a capital share outstanding throughout the Period For the Period August 31, 2011* to October 31, 2011 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations Net investment loss income ) 1 Net realized and unrealized loss on investments and foreign currency ) Total from investment operations ) Net asset value, end of period $ Total return ) 2 Ratios and Supplemental Data Net assets, end of period $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % 3 Ratio of net investment loss income to average net assets: Before fees waived and expenses absorbed ) 3 After fees waived and expenses absorbed ) 3 Portfolio turnover rate 6
